DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 4-6, and 13 are allowable. The restriction requirement among Species 1-6 , as set forth in the Office action mailed on 6/29/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/29/2021 is partially withdrawn. Claims 9-11, directed to Species 3-5 (figures 7-9) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Furthermore, they include the same type of optical element. The restriction between species 1 and 3-5 is withdrawn. However, claim 8, directed to Species 2 and 6 (figures 5A-6C and 10) is not withdrawn from consideration because it corresponds to a distinct species of the generic optical element.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 8 directed to a species non-elected without traverse.  Accordingly, claim 8 has been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 8 (cancelled) 
Allowable Subject Matter
Claims 1, 4-6, 9-11, and 13 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a second optical element different from the first optical element and disposed between the gas sensing element and the photodetector on the optical path; and a magnetic field applicator configured to apply a magnetic field to the gas sensing element; a first polarizer located between the light source and the first optical element on the optical path; and a second polarizer, different from the first polarizer and located between the second optical element and the photodetector on the optical path, wherein the gas sensing element includes, laminated on a substrate, a reflective metal layer, a dielectric optical interference layer, a magnetic metal layer, and a gas sensing layer having optical characteristics that change as a consequence of a reaction of said gas sensing layer to a gas, wherein the gas sensing element reflects light incoming along the optical path on a sensing face, wherein each of the first optical element and the second optical element is a mirror … wherein the first optical element reflects light incoming from the light source through the first polarizer to the gas sensing element, the incoming light to the first optical element having a component parallel to and in a same orientation as a normal vector to the sensing face of the gas sensing element, wherein the second optical element reflects light incoming from the gas sensing element to the second polarizer, the reflected light by the second optical element having a component parallel to and in an opposite orientation to the normal vector to the sensing face of the gas sensing element, wherein the photodetector receives light reflected by the second optical element through the second polarizer, wherein the gas sensing element, the light source, the photodetector, the first polarizer, the second polarizer, and the magnetic field applicator are disposed on a same side with respect to a virtual plane that is perpendicular to an incident plane of the incoming light to the sensing face of the gas sensing element and includes a point on the optical path where light goes out from the first optical element and a point on the optical path where light enters the second optical element, wherein the incoming light to the sensing face of the gas sensing element has a component parallel to and in an opposite orientation to the  normal vector to the sensing face of the gas sensing element and a component perpendicular to the normal vector, and wherein the light reflected by the gas sensing element has a component parallel to and in a same orientation as the normal vector and a component perpendicular to the normal vector, and wherein the first optical element and the second optical element are disposed not to overlap the gas sensing element when the gas sensing element is seen in an opposite orientation to the normal vector,” in combination with the other claimed limitations. It is also noted that as Applicant argues on page 10 of the Remarks filed 6/01/2022, “the arrangement of the invention claimed opens up the space in front of the gas sensing element to facilitate exposure to the environment to be measured.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877